DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Siebers et al. (US 2012/0067865).
	Regarding claims 1 and 2, Siebers discloses a transparent dyed cooktop with improved color display capability and comprising a lithium aluminum silicate glass-ceramic, see abstract and Table 1.  Additionally, the reference discloses that the cooktops according to the invention are thus characterized by a composition that does not use arsenic oxide and/or antimony oxide as refining agents and are thus technically free of these components that are detrimental for reasons of safety and environmental 2O5, Fe2O3 and a ratio of Fe2O3/V2O5 with values that overlap the claimed range, see Table 1 and MPEP 2144.05 I regarding overlapping ranges.  The glass-ceramic does not contain CoO, NiO and Cr2O3, see Table 1 and [0054].  
The light transmission in the visible range, which corresponds to Y(D65, 2°), as from 0.8 to 5%, which overlaps the claimed range, see abstract and MPEP 2144.05 I.  The glass-ceramic also has transmission values of greater than 0.1% in the range of visible light over the entire wavelength range greater than 450 nm, see abstract and MPEP 2144.05 I.  While the reference does not specifically disclose the claimed difference in transmission values, based on the values disclose for light transmission, the claimed difference is rendered obvious.
Alternatively, note that it is expected the glass-ceramic disclosed by Siebers has similar properties regarding transmission to the claimed glass given the similar composition, see Siebers Table 1, Applicant’s specification [0063], and MPEP 2112.01 II "Products of identical chemical composition can not have mutually exclusive properties."
Regarding claim 3, the reference discloses the transmission is 3-9% at 630, which overlaps the claimed range [0049]; see MPEP 2144.05 I.
Regarding claims 4 and 5, the reference discloses the glass-ceramic has a composition overlapping the claimed range, see Table I and MPEP 2144.05 I.
2, which overlaps, see Table I and MPEP 2144.05 I.
Regarding claim 7, the reference discloses the glass-ceramic has a ratio of Fe2O3/V2O5 from greater than 1 to less than 8, which overlaps the claimed, see Table I and MPEP 2144.05 I.
Regarding claim 8, the reference discloses the glass-ceramic contains 0.03 to 2 wt% Fe2O3, which overlaps the claimed range, see Table I and MPEP 2144.05 I
Regarding claim 9, the reference discloses the glass-ceramic contains 0.01 to 0.06 wt% V2O5, which overlaps the claimed range, see Table I and MPEP 2144.05 I.
Regarding claim 10, the reference discloses that the cooktop is made of a glass-ceramic having high quartz mixed crystals as the predominant crystal phase, see abstract.
Regarding claim 11, the reference discloses that the thickness of the cooktop is approximately 4 mm [0044].
Regarding claim 12, the reference discloses the glass-ceramic as a cooktop, which corresponds to a cooking surface, see abstract.
Regarding claim 13, the reference discloses an actuating panel and safety warning field, which corresponds to a display region with a transmission value that is modified locally, see Figs. 3-6 (note corrected figures in U.S. 9,156,727) and [0137-0145]. 
Alternatively, claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Siebers et al. (US 2012/0067865) as applied to claim 12 above, and further in view of Briedis et al. (US 2011/0146657).

The reference, however, fails to disclose that the surface has one or more holes for fume removal systems.
Briedis discloses a glass-ceramic downdraft cooktop comprising a vent opening to remove cooking odors from a cooking area [0006, 0011 and 0018].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the cooking surface of Siebers to comprise the vent structure, which corresponds to hole for fume removal systems, of Briedis in order to remove cooking odors from a cooking area.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/LAURA A AUER/           Primary Examiner, Art Unit 1783